Opinion by
Beaver, J.,
The principle of Huffman v. McIlvaine, 13 Pa. Superior Ct. 108, governs this case. In that case the property was transferred to the wife by her father; in this, by a brother. In that, there were stock and farming implements outside the house as to which the wife could give directions to employees; in this, the property was entirely confined to the house. In that and in other cases of like tenor it was expressly held that the wife need not turn her husband out of doors, in order to assert her ownership, nor is it necessary, we take it, for her to placard the outside of her house, in order to indicate the change which has taken place in regard to the ownership of the goods within. In this case the goods were appraised. A bill of sale — if the testimony of the plaintiff is believed — was executed and transferred to the wife in the presence of witnesses. What more could be done to indicate the change of ownership ?
*330The only question, therefore, which remained to be considered and decided was the bona tides of the transaction. Did the husband owe the brother ? Did he in good faith sell the goods to the brother as a payment on account of that indebtedness ? Did the brother in good faith transfer the property so acquired by him to his sister ? These facts depended upon the' testimony of witnesses as to which there was no contradiction. The only questions, therefore, for the jury were the credibility of the witnesses and the bona fides of the transaction. These were both submitted by the court in a charge which in its leaning, if any, was toward the defendant. The defendant’s point for charge, that, under all the evidence, the verdict should be for the defendant, was properly declined and, as that is the only error assigned, the judgment is affirmed.